 From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
· Sent: Wednesday, April OS, 2017 11:09 AM
 To: Gearin, Mike
 Subject: RE: Mint Motions

 Ok. I am going to let her know that this is an open issue that she needs to close.


 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please consider the environment before printing this e-mail.
 From: Gearin, Mike [mailto :Mike.Gearin@klqates.com]
 Sent: Wednesday, April 05, 2017 11:05 AM
 To: Northrup, Mark D.
 Subject: RE: Mint Motions

 Calvert is telling me he does not want to give anything including the dep transcript to Paula Pehl until we conclude our
 investigation as her communications with Ross and Connie Hoff.
From:                             Northrup, Mark D.
Sent:                             Wednesday, April 5, 2017 1:02 PM
To:                               Gearin, Mike
Subject:                          RE: Pehl



Mike-Paula has called me and I really don't think she has done anything to advance Ross's agenda, except for that
March 11 call with Bill Hanson and Ross. I think she has been quite critical of Ross and has challenged him on all of his
wacky attempts to seduce the Committee. I think she participated in the March 11 business because Bill Hanson
pressured her. I think she was surprised that you still had questions about her communications with Ross. Also, I think
her testimony on sub con could be very powerful. She is at (775) 626-8237. She remains no fan of Calvert but I think
she needs to be included in current events, including the call tomorrow. Thanks.
From:                               Northrup, Mark D.
Sent:                               Wednesday, April 5, 2017 1:35 PM
To:                                 Calvert, Mark (EXTERNAL); Gearin, Mike
Subject:                            Committee Presentation/April 6, 2017 at 2 p.m.



Mark--With respect to Thursday's call, I would like updated information on: 1) the results of the hearing on continuance
of the Meda Ilic trial date; 2) the May 2-4 trial; 3) the status of Bressler and potential other case settlement issu~s; 4) the
March performance of Atalla and the Mint; 5) Plan status; and 6) any FBI update. I have spoken with Paula this morning
and believe that she needs to be brought back into the fold. She is still difficult but I think she has good testimony on
sub con.
From:                             Northrup, Mark D.
Sent:                             Wednesday, April 5, 2017 1:45 PM
To:                               Mark Calvert; Gearin, Mike
Subject:                          RE: Committee Presentation/April 6, 2017 at 2 p.m.



I have given Mike Paula's contact number and asked that he reach out to her to resolve this.
From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
Sent: Thursday, April 06, 2017 11:11 AM
To: Gearin, Mike
Subject: RE: Paula

Did you connect with Paula? Thanks.

Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
E-Mail I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.


This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearin@klgates.com.
From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
Sent: Thursday, April 06, 2017 1:19 PM
To: Gearin, Mike
Cc: Calvert, Mark (EXTERNAL)
Subject: RE: Pehl

I have sent her an email asking her to call you on your office number.



Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536    I Office: 206.624.8300 I Fax: 206.340.9599
E-Mail     I Web I Social I Biogs
Please consider the environment before printing this e-mail.
From: Gearin, Mike [mailto:M ike.Gearin @klgates.com]
Sent: Thursday, April 06, 2017 1:16 PM
To: Northrup, Mark D.
Cc: calvert, Mark (EXTERNAL)
Subject: RE: Pehl

Mark: I have tried to reach her on this number, but it just rings without going to an answering machine .


From: Northrup, Mark D. [ mailto:Mark.Northrup@millernash.com]
Sent: Wednesday, April 05, 2017 1:02 PM
To: Gearin, Mike
Subject: RE: Pehl

Mike-Paula has called me and I really don't think she has done anything to advance Ross's agenda, except for that
March 11 call with Bill Hanson and Ross. _I think she has been quite critical of Ross and has challenged him on all of his
wacky attempts to seduce the Committee. I think she participated in the March 11 business because Bill Hanson

                                                                  1
pressured her. I think she was surprised that you still had questions about her communications with Ross. Also, I think
her testimony on sub con could be very powerful. She is at (775) 626-8237. She remains no fan of Calvert but I think
she needs to be included in current events, including the call tomorrow. Thanks.

Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206 .777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
E-Mail I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.



This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited . If you have received this e-mail in error, please contact me at Mlke.Gearin@klqates.com .

This electronic message contains information from the law firm of K&L Gates LLP The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearin@klgates.com.




                                                                             2
From:                             Northrup, Mark D.
Sent:                             Friday, April 21, 2017 2:59 PM
To:                               Mark Calvert; Gearin, Mike
Subject:                          Request for clarification on NW Territorial Mint/March Operating Report



Paula's questions on the March financials. Can you respond? Thanks.


From: Paula Pehl [mailto:paulapehl@yahoo.com]
Sent: Friday, April 21, 2017 2:56 PM
To: Northrup, Mark D.
Cc: David Petteys; Dick Pehl; Larry Chiappellone; David James; Virginia Seip
Subject: Request for clarification on NW Territorial Mint/March Operating Report

In reference to the March financials, could we please get an explanation of the p. 25 entry "Inventory
Brass-Copper Adjustment (938,844) ".

The entry is quite perplexing and, given the amount, needs clarification. The negative adjustment
puts the March numbers at a staggering $1,264,729 loss for March.

On p. 37 at 3/22 there is listed a $50,000 disbursement to Bill Atalla for "moving incentive". The
contract stated that this was to be for "moving expense not to exceed $50,000". That does not
designate an "incentive" but a reimbursement of costs that need to be supported by invoices.


Paula
From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
Sent: Monday, April 24, 2017 11:20 AM
To: Calvert, Mark (EXTERNAL); Gearin, Mike
Subject: RE: Request for clarification on NW Territorial Mint/March Operating Report

This is exacerbating the relationship. Can Mike close the loop with Paula? Paula now believes that the Joint Defense
Agreement that she signed back in late November was something that I presented to her unethically(!), apparently so
that it could be used to ensnare Committee members at a later date. If Mike is using that Agreement as a basis for
leverage against Paula, this is how she has reacted. Totally warped.



Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70 I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
E-Mail   I Web I Social I Biogs
Please consider the environ!""'~_'!_t before printing this e-mail.
  From: "Northrup, Mark D." <Mark.Northrup@millernash.com>
  Date: Mon, April 24, 2017 5:04 PM -0700
· To: "Gearin, Mike" <Mike.Gearin@klgates.com>, "Calvert, Mark (EXTERNAL)"
  <mark@cascadecapitalgroup.com>
  Subject: RE: Request for clarification on NW Territorial Mint/March Operating Report

 She is completely warped and accusatory. Rather than moving the case forward, she has been obsessed with finding
 fault with Mark C. almost from the beginning, presumably because Mark did not terminate Wagner, Robinson, and the
 others that Paula saw as being incompetent and/or dishonest and having abetted the loss of her silver. Before Bill
 Hanson resigned, she used Hanson to raise operating issues about Mark c.'s running of the business (based on Hanson's
 gullible receipt of Ross's false allegations and scare tactics) and I believe she attempted to use the existence of these
 alleged operational issues as an excuse to get the Committee and its financial advisor essentially to audit all of Cascade's
 work for the purpose not of advancing the case but of vindicating Paula by uncovering all the bad acts that she is sure
 Calvert/Cascade have committed. If you are suggesting (or will suggest to her) that she breached the Joint Defense
 Agreement by consorting with Bill Hanson and Ross Hansen, she has now adopted the defense that I set her up for this
 by swindling her into signing the Joint Defense Agreement without adequate prior disclosure, explanation or
 discussion . Never mind that we all openly discussed with her and Bill Hanson the purpose of the Agreement in your
 offices back on November 29 and that such agreements are routine. She no longer calls me. She only communicates by
 email. Maybe you should send her an email instead of leaving messages for her to call you .



 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please consider the enviro_nment before printing this e-mail.
From:                          Northrup, Mark D.
Sent:                          Thursday, May 4, 2017 11 :14 AM
To:                            Mark Calvert; 'jessica@cascadecapitalgroup.com'; Gearin, Mike
Subject:                       RE: 363 Sale by Bankruptcy Trustee -- Operations of Medallic Art



Mike-If we schedule a Committee presentation, where are you with Paula Pehl?
From:                             Northrup, Mark D.
Sent:                             Friday, May 5, 2017 1:46 PM
To:                               Gearin, Mike; Calvert, Mark (EXTERNAL)
Subject:                          RE: Committee Update Call



Ok. I will send out an invite. What is the status with Paula?
From:                             Northrup, Mark D.
Sent:                             Tuesday, May 9, 2017 3:48 PM
To:                               Mark Calvert; Gearin, Mike
Subject:                          RE: May 10 Committee Update



Do you want to provide a pre-call agenda? Is Atalla going to be on the call? What about Paula's ability to be on the
call? Thanks.
. From:                            Northrup, Mark D.
 Sent:                             Tuesday, May 9, 2017 4:36 PM
 To:                               Gearin, Mike
 Cc:                               Calvert, Mark (EXTERNAL)
 Subject:                          RE: Pehl



 No. But I believe her position is that she did not communicate with Ross.
, From:                          Northrup, Mark D.
 Sent:                           Tuesday, May 9, 2017 4:47 PM
 To:                             Mark Calvert; Gearin, Mike
 Subject:                        RE: Pehl



 Agreed . But she is now outnumbered and marginalized on the Committee .
 From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
 Sent: Tuesday, May 09, 2017 5:08 PM
· To: Gearin, Mike; Calvert, Mark (EXTERNAL)
  Subject: RE: Pehl Communication

 This is your issue and I understand it. The Ross issue is one thing. The Hoff issue is something else, which is probably
 much more extensive (or at least was at one time). I have not heard from Paula for weeks.



 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please consider the environment before printing this e-mail.

 CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
 this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
 immediately by replying to this message or telephoning us. Thank you.


 From: Gearin, Mike [mailto:Mike.Gearin@klgates.com]
 Sent: Tuesday, May 09, 2017 5:03 PM
 To: Calvert, Mark (EXTERNAL); Northrup, Mark D.
 Subject: Pehl Communication

 This is what I am planning on sending to Dick and Paula Pehl:



 Mr. and Mrs. Pehl:

          I write to seek to resolve the issues relating to the Trustee's outstanding request for disclosures of
 communications between you and third parties regarding confidential information shared with you as members of the
 Official Creditors Committee for the Northwest Territorial Mint.

         On March 21, 2017, the Trustee issued a litigation hold notice and request for production from each committee
 member of all communications with Ross Hansen. Every member of the committee except you has complied with this
 request and has fully disclosed the nature of any and all meetings or communications they may have had with Ross
 Hansen and has provided me with a declaration regarding those facts. In the last conference call among the Trustee and
 the creditors committee, we informed you that the Trustee would not share confidential information with you until we

                                                                   1
obtained disclosures from you regarding communications with Mr. Hansen. I have reached out to you through email
and attempted to reach you telephonically several times over the past several weeks to get to the bottom of these
issues, but have never received a response from you. Neither I nor the Trustee have received any disclosure of
communications that you may have had with Mr. Hansen. In addition, we have previously discussed disclosures of
confidential information in emails between Ms. Pehl and Ms. Hoff that were the subject of discovery in the Medallic
adversary case. The Trustee wishes to finally resolve these issues in order to determine whether he may share
confidential information with you in connection with the case.

        The Trustee requests that you provide copies of: (1) all of your written communications including emails to and
from Ross Hansen; (2) all ·written communications including emails with third parties other than the Trustee regarding
communications between Ross Hansen and any member of the committee or any creditor; (3) all written
communications including emails between you and Ms. Hoff; and (4) any written communications including emails with
anyone other than the Trustee and members of the committee and their counsel regarding information provided to the
committee by the Trustee. The Trustee will also expect that you will provide a written declaration regarding your
communications, written or oral with Mr. Hansen and any meetings or teleconferences you participated in with Mr.
Hansen.

           Please let know whether you will cooperate in providing this information.



Michael ].Gearin
K&L Gates LLP
925 Fourth Avenue, Suite 2900
Seattle, WA 98104
(206) 370-6666 Direct
(206) 940-2500 Mobile
Fax (206) 370-6067 Direct
michael .gearin@klgates.com
http://www.klgates.com



This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosLIre, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mlke.Gearin@klgates.com.

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
tl1is message is prohibited . If you have received this e-mail in error, please contact me at Mike.Gearin@klgates.com.




                                                                             2
· From:                             Northrup, Mark D.
 Sent:                              Tuesday, May 9, 2017 5:58 PM
 To:                                Gearin, Mike; Calvert, Mark (EXTERNAL}
 Subject:                           RE: Pehl Communication



 I would prefer to avoid an awkward beginning to the call if she shows up and you and Mark C. demand that she hang
 up. But I will leave it up to you whether you would prefer to declare your position before the call or at the start of the
 call.
From: Northrup, Mark D. (m ailto :M ark.Northrup@m illern ash.com)
Sent: Wednesday, May 10, 2017 12:40 PM
To: Mark Calvert <ma rk@ca sca deca pitalg roup.com>; Gearin, Mike <M lke.Gearin @klgates.com>
Subject: RE: Pehl

Paula called me after she got Mike's email. She has re-confirmed that she has had no communications with Ross beyond
what she described in the email attachment I sent to Mike back on March 29. She is quite hostile to Ross. She also
advised me that she is not in communication with Connie Hoff and has not been since last November. So she does not
understand why Mike's email has focused on her communications with Connie. She said she would try to respond to
Mike's email before the call today. She is a giant pain to deal with but I do not believe that she presents a risk of
disclosing Committee information.

Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70 I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777 .7536 I Office : 206.624.8300 I Fax: 206.340.9599
E-Mail    I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.



This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution . or use of the contents of
this message is prohibited If you have received this e-mail in error, please contact me at M1ke. Gearln@klgates.com

This electronic message contains information from the law firm of K&L Gates LLP The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mlke.Gearin@klgates.com.

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearin@klgates.com.
  From: Northrup, Mark D.[mailto :Mark.Northrup@millernash.com]
· Sent: Wednesday, May 10, 2017 1:01 PM
  To: Gearin, Mike <Mike.Gearin@klgates.com>; Mark Calvert <mark@cascadecapitalgroup.com>
  Subject: RE: Pehl

 She still complains that she has not received any calls or prior emails from Mike (except about her testimony at the
 Meda Ilic trial).



 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please consider th~ environment _before prin_ting this e~mai/. _
 From: Gearin, Mike [mailto:Mike.Gearin@klgates.com]
 Sent: Wednesday, May 10, 2017 1:00 PM
 To: Calvert, Mark (EXTERNAL); Northrup, Mark D.
 Subject: RE: Pehl

 I agree. I think the email I sent her is clear. She still has not called me.
 From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
· Sent: Wednesday, May 10, 2017 1:20 PM
 To: Gearin, Mike
 Subject: RE: Pehl

 Mike-What number do you use to call her?



 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70 I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please cqnsider the environment before printing this e-mail.
 From: Gearin, Mike [mailto:Mike.Gearin@klgates.com]
 Sent: Wednesday, May 10, 2017 1:16 PM
 To: Calvert, Mark {EXTERNAL); Northrup, Mark D.
 Subject: RE: Pehl

 And she knows that I have tried to reach her since early March, first to inquire about whether she received service of the
 Meda Ilic subpoena, then to ask about whether she would testify at trial and at the end of March to follow up on the
 litigation hold and discover demand. She has never responded to my emails or tried to call me. She only calls Mark N
 and complains to him. I have tried to call her several times, but her phone just rings without going to voice mail.
i-rom:                             Northrup, Mark D.
Sent:                              Monday, May 15, 2017 2:21 PM
To:                                Gearin, Mike
Subject:                           RE: Pehl Communications
Attachments:                       communications with Ross Hansen.zip



Yes, I sent them to you on March 29 at 1:31 p.m. I re-attach the zip file.
 From:                             Northrup, Mark D.
 Sent:                             Monday, July 24, 2017 9:49 AM
 To:                               Mark Calvert
  Cc:                              mike.gearin@klgates.com
. Subject:                         Questions on the June Financials



 Mark-Two things. First, can you address Paula's questions? Second, can we schedule a Committee update for August 1
 or sometime that week? Thanks.


 From: Paula Pehl [mailto:paulapehl@yahoo.com]
 Sent: Monday, July 24, 2017 8:15 AM
 To: Northrup, Mark D.
 Cc: David Petteys; Dick Pehl; Larry Chiappellone; David James; Virginia Seip
 Subject: some questions on the June financials

 Mr. Northrup,

 Some questions on the June financials in reference to the line of credit given by Prestige Capital:

 1. The cash disbursements detail shows payments to Prestige Capital of $17,017.40 on 6-16
 and $12,408.30 on 6-30 for a total of 29,425.70 for the month. Are these interest payments?
 2. What was the total amount of the line of credit extended? How much is actual "cash available"
 for drawdowns?
 3. Is NWTM paying interest on the total amount of the line of credit or just on the draws?

 Paula Pehl
From:                             Northrup, Mark D.
Sent:                             Tuesday, September 5, 2017 4:33 PM
To:                               Gearin, Mike; Calvert, Mark (EXTERNAL)
Subject:                          Paula Pehl/Return of two 100-oz bars of silver held at Dayton, NV



Paula has called to ask me to obtain confirmation from you as to when her bars will be returned . (She is afraid that the
business will collapse and she will never see the two bars.) She would prefer that they be shipped to her address
(below) but will drive to Dayton to pick them up in person, if necessary. If you ship them, she also wanted to make sure
that she had the tracking number, so that she could be at home when they arrived. Let me know. Thanks.


From: Dick Pehl [mailto:dickpehl@yahoo.com]
Sent: Monday, September 04, 2017 10:18 PM
To: Mark Calvert
Cc: Erin Robinson; Northrup, Mark D.; Mike Gearin
Subject: return of two 100-oz bars of silver held at Dayton, NV

Per the Sept 1, 2017 Court approval of the release of our two 100-oz Ag bars please ship them to

Paula Pehl
7241 Pilot Court
Sparks, NV 89436

Please provide the projected ship/arrival date and information on the mode of transportation as well
as the tracking number.

Since Paula is in Sparks, if more convenient, she will pick these up in person if you make the
arrangements for the silver bars to be ready for pick up with security at the front door.

Thank you,

Richard H. Pehl
From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
Sent: Thursday, September 07, 2017 3:42 PM
To: Gearin, Mike
Cc: Calvert, Mark (EXTERNAL)
Subject: RE: Pehls

Did you advise Paula about Dick's request?



Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
E-Mail I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.


From: Gearin, Mike [mailto:Mike.Gearin@klgates.com]
Sent: Thursday, September 07, 2017 3:41 PM
To: Northrup, Mark D.
Cc: Calvert, Mark (EXTERNAL)
Subject: FW: Pehls
Importance: High

We are being whiplashed by Ms. Pehl again. Dick expressly requested that we ship and now she is insulted that we have
made arrangements to do so.
 From:                            Northrup, Mark D.
 Sent:                            Thursday, September 7, 2017 4:00 PM
 To:                              Gearin, Mike
  Cc:                             Calvert, Mark (EXTERNAL); Darlene.Moore@nwtmint.com
· Subject:                        RE: Pehls



 Mike-Paula Pehl has advised me that she is going to drive to Dayton to pick up the bars. She is going to contact
 Darlene directly about this arrangement. She understands that the Mint is not open tomorrow. Thanks.
From: "Northrup, Mark D." <Mark.Northrup@millemash.com>
Date: Tue, September 19, 2017 12:03 PM -0700
To: "Gearin, Mike" <Mike.Gearin@klgates.com>, "Calvert, Mark (EXTERNAL)"
<mark@cascadecapitalgroup.com>
Subject: Professional Fee Applications/NW Territorial Mint

The Committee is going to have a call at 2 p.m. on Friday re the fee applications. Can you address Paula's preliminary
questions (below)? Thanks.



Mark 0. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70 I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536 I Office: 206 .624.8300 I Fax: 206.340.9599
E-Mail   I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.


From: Paula Pehl [mailto:paulapehl@yahoo.com]
Sent: Tuesday, September 19, 2017 10:44 AM
To: Northrup, Mark D.
Cc: David Petteys; Dick Pehl; Larry Chiappellone; David James; Virginia Seip
Subject: Re: Professional Fee Applications/NW Territorial Mint

Please clarify for me the following:

Judge Alston asked for accrued fees to July 31, 2017.

                                                                1
Cascade charges tally to $847,799, per the Notice.
The July Financials show an accrued liability of$ 924,436 for Cascade to July 31.
That is a difference of $76,637. How much did Cascade receive from the Nov 29 authorization, paid
in Dec?

Calvert stated he has/would give back $100,000 in fees. Did he mean of his Trustee fees or a
combination of his and the auditor's? I went back and looked for where this statement appears but
cannot find any such statement. And what about the $50,000 stated return by Atalla on his "moving
incentive"-- where is the record of this? Where is it showing up?

A further puzzlement is that the July financials show an accru·ed liability to the Trustee of $457,275,
but the Calvert application shows a request for $602,160.

Thanks,

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearln@klgates.com.




                                                                             2
• From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
  Sent: Thursday, November 16, 2017 5:04 PM
  To: Gearin, Mike
  Cc: Calvert, Mark {EXTERNAL)
  Subject: RE: NWTM Asset Purchase Agreement [KLG-USW_Active01.FIDS2176]

 Mike-Can you also send the attached Schedules, especially the one listing the equipment that is being sold? Paula has
 somehow reached a conclusion that one of Alston's opinions or orders had the effect of giving Ross ownership of the
 Mint's operating equipment. Thanks.



 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please consider the environment before printing this e-mail.

 CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
 this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
 immediately by replying to this message or telephoning us. Thank you.


 From: Gearin, Mike [mailto:Mike.Gearin@klgates.com]
 Sent: Thursday, November 16, 2017 4:47 PM
 To: Northrup, Mark D.
 Cc: Calvert, Mark {EXTERNAL)
 Subject: NWTM Asset Purchase Agreement [KLG-USW_Active01.FID52176]

 Mark: Here is the signed APA.




 This electronic message contains information from the law film of K&L Gates LLP. The contents may be privileged and confidential and are intended for
 the use of the intended addressee(s) only. If you are not an intended addressee, note that any disclosure, copying, distribution, or use of the contents of
 this message is prohibited. If you have received this e-mail in error, please contact me at Mike.Gearin@klgates.com.




                                                                              1
  From: Northrup, Mark D. [mailto:Mark.Northrup@millernash.com]
  Sent: Tuesday, November 28, 2017 3:37 PM
. To: Gearin, Mike; Calvert, Mark (EXTERNAL)
  Subject: David James Request

 Mike-For reasons unknown, David James has sent me the following request, which concerns Bill Hanson's removal
 from the Committee. I assume that the "disclaimer" he refers to is the document that you required Committee
 members to sign to confirm their contacts with Bill Hanson. Thanks.

 I want a written explanation of exactly what transpired during the event which led up to and followed Bills
 departure from the Committee. I want to know exactly who was in touch with Ross and to what extent they
 were in touch with him. Who signed the disclaimer in its full format and who did not. I want to know who
 talked to Ross by phone, in person by email and was their a meeting of certain Committee members with him in
 person over the phone, email. Gearin said he would tell me over the phone, but that is not what I want and that
 is not what is in the record. I want a copy of the transcript or record in its complete form without any
 redaction's. I would even like copies of the signed disclaimers by each Committee member for the record.

 I know why he does hot want to give it to me, but it is important and the whole committee needs to be aware of
 what transpired. Before that point it was difficult to know who to trust on the Committee, and since then, it has
 been impossible to know who to trust and who is working with who?

 David James


 Mark D. Northrup
 Partner

 Miller Nash Graham & Dunn LLP
 Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
 Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
 E-Mail I Web I Social I Biogs
 Please consider the environment before printing this e-mail.

 CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
 this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
 immediately by replying to this message or telephoning us. Thank you.


                                                                   1
. From:                            Northrup, Mark D.
 Sent:                             Wednesday, December 13, 2017 4:11 PM
 To:                               Mark Calvert; mike.gearin@klgates.com
 Subject:                          RE: No cash today.... Maybe tomorrow ....



 What is the deal with these guys??!! Paula Pehl says there is a buddy-buddy Facebook picture of Gary with Bill Atalla,
 taken at Dayton.
 From:                                            Northrup, Mark D.
  Sent:                                           Monday, December 18, 2017 10:58 PM
  To:                                             Mike.Gearin@klgates.com; mark@cascadecapitalgroup.com
. Subject:                                        Fwd: So this is how Gary Anderson will fund his purchase of NWTM!



 FYI--Just received from Paula Pehl.

 Sent from my iPhone

 Begin forwarded message:

         From: Paula Pehl <pau lapehl@yahoo.com>
         Date: December 18, 2017 at 7:51 :08 PM PST
         To: David Petteys <david@stollpetteys.com>, David James <david.leal.james@gmail.com>,
         Larry Chiappellone <chiappeUone@jw1o.com>, Dick Pehl <dickpehl@yahoo.com>, Virginia
         Seip <seipfami]y(a),cox.net>, "Mark D . Northrup" <mark.northrup@millernash.com>
         Subject: So this is how Gary Anderson will fund his purchase of NWTM!
         Reply-To: Paula Pehl <paulapehl@yahoo.com>

         Click here to support Public Benefit Trust Museum organized by Gary Anderson




                golu,ulniv
                             Click here to support Public Benefit
                             Trust Museum organized by Gary
                             Anderson
                             Purclw,ing 115 yi.:ar· old an i.:ompany with I IS crnployt:es and al I
                             asset~ valued al$ I 0Mf'vl. $500,()00 rcpn,sc11t, S'!n ut'...




             If Gary Anderson is counting on a GoFundMe campaign to come up with the $500,000
             deposit, I wonder how he will get the other $9,500,000.

             Anderson states, "No donations yet. Help launch this campaign and become the
             first donor." Obviously, he will miss the Dec 14 contractual deadline.

                                                                                         1
          Perhaps Calvert, Gearin, and Northrop will step up to the plate and launch the
          campaign.
          Atalla will mint the medals at Medallic memorializing their names for the wall of
          fame.



          Paula Pehl

Mark D. Northrup
Partner

Miller Nash Graham & Dunn LLP
Pier 70   I 2801 Alaskan Way - Suite 300 I Seattle, Washington 98121
Direct: 206.777.7536 I Office: 206.624.8300 I Fax: 206.340.9599
E-Mail I Web I Social I Biogs
Please consider the environment before printing this e-mail.

CONFIDENTIALITY NOTICE: This e-mail message may contain confidential or privileged information. If you have received
this message by mistake, please do not review, disclose, copy, or distribute the e-mail. Instead, please notify us
immediately by replying to this message or telephoning us. Thank you.



This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and confidential and are intended for
the use of the intended addressee(s) only. If you are not an intended addressee , note that any disclosure, copying , distribution, or use of the contents of
this message is prohibited. If you have received this e-mail in error, please contact me at Mlke.Gearin@klqates.com.




                                                                              2
From:                             Northrup, Mark D.
Sent:                             Thursday, January 4, 2018 11 :03 AM
To:                               Mark Calvert; Mike.Gearin@klgates.com
Subject:                          RE: Mint/New Year



Paula claims that Atalla is now touting a new sale. What is the status? Thanks.
From:                            Northrup, Mark D.
Sent:                            Monday, January 22, 2018 4:47 PM
To:                              Gearin, Mike; Calvert, Mark (EXTERNAL)
Subject:                         RE: Varsity Brands/ Herff Jones [KLG-USW_Active01.FID52176]



Mark-Paula has asked about the status of: a) any pending deal with Medalcraft to buy assets; and b) the potential sale
of business opportunities with our Chinese supplier (Paula still remembers the concern about Paul Wagner taking the
Chinese business for himself). Thanks.
From:                             Northrup, Mark D.
Sent:                             Monday, April 16, 2018 11 :45 AM
To:                               Mark Calvert; Gearin, Mike
Subject:                          RE: Federal Charges



Already sent, including a courtesy copy to Bill Hanson.
